United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF DEFENSE, DECA
SOUTHERN REGION, Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1608
Issued: January 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated April 18, 2008, which denied her request for
reconsideration. Because more than one year has elapsed between the last merit decision of the
Office dated January 5, 2007 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 12, 2007,
the Board affirmed Office decisions dated August 10, 2006, January 5 and February 8, 2007 that

denied her claim for a schedule award.1 The Board found that appellant’s physician, Dr. John B.
Bieltz, an orthopedic surgeon, did not provide a rationalized medical opinion explaining how her
lower extremity impairment was related to her accepted left plantar fasciitis condition. The
Board also found that the Office properly denied appellant’s request for an oral hearing and her
request for reconsideration. The findings of fact and conclusions of law from the prior decisions
are hereby incorporated by reference.
On February 27 and April 2, 2008 the Office received letters dated October 12, 2007,
February 25 and March 27, 2008 from appellant requesting reconsideration. In a September 12,
2007 report, Dr. Thomas F. Smith, a podiatrist, noted that appellant was evaluated on August 17,
2007 for protracted heel pain since an injury while standing at work in 2001. He noted that
appellant could only stand for 20 minutes or walk for 200 yards without significant pain
requiring rest. Dr. Smith diagnosed chronic plantar fasciitis with heel spur bilaterally and
inferior calcaneal spurring by radiographs. He opined that maximum medical improvement had
been reached and advised that appellant could not stand or walk for more than one hour
throughout an eight-hour shift without rests and breaks. Under Table 17-33 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001),
Dr. Smith opined that appellant had 10 percent lower extremity or 14 percent foot impairment for
her chronic plantar fasciitis. A September 12, 2007 letter from Dr. Smith to appellant’s attorney
regarding payment was also received.
By decision dated April 18, 2008, the Office denied reconsideration on the grounds that
the evidence submitted was insufficient to warrant further merit review of the case. It found that
Dr. Smith’s September 12, 2007 impairment rating was duplicative of Dr. Bieltz’ November 21,
2005 impairment rating. Dr. Smith’s September 12, 2007 letter to appellant’s attorney was
found irrelevant to the claim.
LEGAL PRECEDENT
Section 10.606(b)(2) of Office regulations provides that a claimant may obtain review of
the merits of the claim by either: (1) showing that the Office erroneously applied or interpreted a
specific point of law; (2) advancing a relevant legal argument not previously considered by the
Office; or (3) constituting relevant and pertinent new evidence not previously considered by the
Office.2 Section 10.608(b) provides that when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b)(2), the Office will
deny the application for reconsideration without reopening the case for a review on the merits.3
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary

1

Docket No. 07-1037 (issued September 12, 2007). The Office accepted that appellant suffered an exacerbation
of left plantar fasciitis.
2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.608(b).

2

value and does not constitute a basis for reopening a case.4 Likewise, evidence that does not
address the particular issue involved does not constitute a basis for reopening a case.5
ANALYSIS
The Office denied merit review on the grounds that appellant did not raise a new legal
argument or submit new and relevant medical evidence. In requesting reconsideration, she did
not show that the Office erroneously applied or interpreted a specific point of law or advance a
relevant legal argument not previously considered by the Office. Thus, appellant is not entitled
to a review of the merits of her claim based on the first and second above-noted requirements
under section 10.606(b)(2).6
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted evidence from Dr. Smith. The issue is whether such evidence is relevant and pertinent
new evidence. The September 12, 2007 letter from Dr. Smith to appellant’s attorney regarding
payment is irrelevant to her schedule award claim; thus, further merit review was not required.
However, the Board finds that Dr. Smith’s September 12, 2007 impairment report is relevant
new evidence as it offers additional medical opinion evidence on the issue of impairment based
on appellant’s accepted plantar fasciitis condition. The requirements for reopening a claim for
merit review do not include the requirement that a claimant submit all evidence which may be
necessary to discharge his or her burden of proof. The requirements pertaining to the submission
of evidence in support of reconsideration only specify that the evidence be relevant and pertinent
and not previously considered by the Office.7 As Dr. Smith’s report offers additional medical
evidence on the impairment issue of appellant’s accepted condition, this report is new and
relevant and requires the Office to reopen his claim for further consideration of the merits.
CONCLUSION
The Board finds that appellant submitted relevant new evidence in support of her request
for reconsideration, which warranted review of the merits of her claim by the Office. On
remand, the Office should conduct a merit review of the evidence submitted with appellant’s
request for reconsideration and issue an appropriate decision.

4

Helen E. Paglinawan, 51 ECAB 591 (2000).

5

Kevin M. Fatzer, 51 ECAB 407 (2000).

6

See supra note 2.

7

Donald T. Pippin, 54 ECAB 631 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development in
accordance with this decision of the Board.
Issued: January 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

